United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                           December 23, 2005

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 05-10483
                               Summary Calendar


                         UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                     versus

                        JOSEPH DANIEL ANDERSON III,

                                                       Defendant-Appellant.


               Appeal from the United States District Court
                    for the Northern District of Texas
                             (3:03-CR-330-ALL)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Joseph Daniel Anderson III entered a conditional guilty plea

to being a felon in possession of a firearm, pursuant to 18 U.S.C.

§§ 922(g)(1) and 924(e). Anderson reserved the right to appeal the

denial    of    his   motion   to   suppress    evidence     seized    during     a

warrantless search of his motel room during the course of a “knock

and   talk”     investigation.        Such     procedure    is   a    reasonable

investigative tool when officers suspect, but do not know, that the

occupant is engaged in criminal activity.           United States v. Jones,


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
239 F.3d 716, 720–21 (5th Cir.), cert. denied, 534 U.S. 861 (2001).

     For reviewing the denial of a suppression motion, the district

court’s factual findings are reviewed for clear error, viewing the

evidence in the light most favorable to the Government.                      E.g.,

United States v. Cantu, 230 F.3d 148, 150 (5th Cir. 2000).                    The

district     court’s    legal     conclusions,     including     its   ultimate

conclusion    that     the   search   was    reasonable      under   the   Fourth

Amendment, are reviewed de novo.            Id.

     Anderson claims:         (1) the police officers did not identify

themselves prior to knocking on his motel room door; and (2) he did

not voluntarily consent to the room’s being searched. Anderson did

not, however, have a reasonable expectation of privacy in the

public area outside that room.         See United States v. Hamilton, 931
F.2d 1046, 1050–51 (5th Cir. 1991).           Fourth Amendment scrutiny is

not triggered by the knock on the door because Anderson responded

voluntarily.    See United States v. Ervin, 907 F.2d 1534, 1539 n.7

(5th Cir. 1990); see also United States v. Washington, 387 F.3d
1060, 1063 n.2 (9th Cir. 2004); United States v. Jerez, 108 F.3d
684, 691 (7th Cir. 1997).          Wilson v. Arkansas, 514 U.S. 927, 934

(1995), cited by Anderson, does not require that officers announce

their presence       prior   to   knocking.       Anderson    opened   the   door

voluntarily.    On seeing the officers, he knew they were uniformed

police officers.       See Jones, 239 F.3d at 720.

     Lacking a warrant, the officers could not enter the room

except with consent or in exigent circumstances. See United States
v. Gould, 364 F.3d 578, 587 n.9 (5th Cir.) (en banc), cert. denied,

125 S. Ct. 437 (2004).   The district court found that the search of

the room was justified by exigent circumstances; in plain view were

a pistol (within easy reach) and narcotics.   See Jones, 239 F.3d at

720. Anderson’s contentions with respect to this finding are based

upon his own testimony about the underlying events, which the

district court found was not credible.        The district court’s

findings, viewed in the light most favorable to the Government,

were not clearly erroneous.    See Cantu, 230 F.3d at 150.

                                                        AFFIRMED